Citation Nr: 0515992	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03 04-974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a right wrist 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Italian American War Veterans 
of the 
	United States, Inc.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1998 to 
July 2002.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which denied the veterans claims for service connection for a 
bilateral knee disability, bilateral ankle disability, right 
shoulder disability, right wrist disability, and bilateral 
hearing loss.  He filed a timely appeal.

Per the veteran's request, a hearing before the Board was 
scheduled in July 2003, but he failed to appear.  There has 
been no explanation from either the veteran or his 
representative for their failure to appear at the hearing.  
Thus, the appeal will be processed as if the request for the 
hearing was withdrawn.  38 C.F.R. § 20.702(d).

In October 2001, the veteran appointed Italian American War 
Veterans of the United States, Inc., as his representative 
(see VA Form 21-22).  Since then, VA has not received any 
changes to this appointment.  In August 2004, the Board sent 
a letter to his representative asking the representative to 
review the case and file a written presentation or brief as 
soon as possible.  The representative failed to respond.  The 
Board also telephoned the representative, but did not receive 
a response.  In addition, the Board called the veteran in 
March, April, and May 2005, to see if he wanted to change his 
representative, but he did not respond.  So the Board will 
proceed with the appeal even though a written presentation or 
brief has not been submitted, as requested.

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND


The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, 
VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

In this case, the RO did not provide VCAA notice for the 
veteran's claims.  So a remand is necessary to correct this 
due process deficiency.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing 
regulations, especially 38 C.F.R. § 
3.159(b) and (c)(2) (2004), are fully 
complied with and satisfied.

VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 
(2004) ("Pelegrini II").  This new 
"fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

2.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
38 C.F.R. § 4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




